*86OPINION OF THE COURT
Per Curiam.
The Grievance Committee has apprised the Court that in February 2004 the respondent was arrested and charged with using his position as treasurer to steal in excess of $50,000 from the Bayville Fire Company, No. 1, over a three-year period of time. On April 15, 2005, the respondent pleaded guilty in the County Court, Nassau County, before the Honorable William C. Donnino, to grand larceny in the third degree, a class D felony, in violation of Penal Law § 155.35. After ascertaining that the respondent had made full restitution, the court sentenced him to an intermittent sentence of four months, to be followed by a period of probation of five years. The crime victims’ assistance fee and mandatory surcharge totaled $155.
Pursuant to Judiciary Law § 90 (4) (b), an attorney who has been convicted of a New York State felony is disbarred by operation of law. Accordingly, the Grievance Committee’s motion to strike the respondent’s name from the roll of attorneys is granted, without opposition.
Prudenti, P.J., Florio, H. Miller, Schmidt and Rivera, JJ., concur.
Ordered that pursuant to Judiciary Law § 90, effective immediately, the respondent, Salvatore Lombardo, admitted as Salvatore Joseph Lombardo, is disbarred, and his name is stricken from the roll of attorneys and counselors-at-law; and it is further,
Ordered that the respondent, Salvatore Lombardo, admitted as Salvatore Joseph Lombardo, shall comply with this Court’s rules governing the conduct of disbarred, suspended, and resigned attorneys (see 22 NYCRR 691.10); and it is further,
Ordered that pursuant to Judiciary Law § 90, effective immediately, Salvatore Lombardo, admitted as Salvatore Joseph Lombardo, is commanded to desist and refrain from (1) practicing law in any form, either as principal or as agent, clerk, or employee of another, (2) appearing as an attorney or counselor-at-law before any court, judge, justice, board, commission, or other public authority, (3) giving to another an opinion as to the law or its application or any advice in relation thereto, and (4) holding himself out in any way as an attorney and counselor-at-law; and it is further,
*87Ordered that if the respondent, Salvatore Lombardo, admitted as Salvatore Joseph Lombardo, has been issued a secure pass by the Office of Court Administration, it shall be returned forthwith to the issuing agency and the respondent shall certify to the same in his affidavit of compliance pursuant to 22 NYCRR 691.10 (f).